Citation Nr: 1542200	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  10-29 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left heel disorder, to include left heel spurs and left heel bursitis.

2.  Entitlement to service connection for chronic urinary tract infections (UTIs).

3.  Entitlement to service connection for chronic acne with scars.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from December 1986 to March 1989.  She also had subsequent service in the Reserve.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, December 2013, and January 2015, the Board remanded these matters for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to service connection for acne with scars is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic disability of the left heel was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's current left heel disorder, to include a calcaneal spur, is related to her military service. 

2.  A chronic disability of the low back was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed low back sprain is related to her military service.

3.  A current disability manifested by recurrent UTIs was not been diagnosed during the appeal period.  


CONCLUSIONS OF LAW

1.  A left heel disorder was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A low back disorder was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  A disability resulting in recurrent UTIs was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter dated in April 2008, prior to the adjudication of these claims, the RO notified the Veteran of the information necessary to substantiate the claims for service connection, and of her and VA's respective obligations for obtaining specified different types of evidence.  She was told that the evidence must show a relationship between her current disabilities and an injury, disease or event in military service.  She was advised of various types of lay, medical, and employment evidence that could substantiate her service connection claims.  She was also provided information regarding assigned ratings and effective dates.  Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, the Board finds that VA's duty to notify has been satisfied. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  VA and service treatment records have been obtained, as have other treatment records that were adequately identified by the Veteran.  The Veteran was afforded examinations in connection with her claims and opinions were obtained.  The examiners obtained a thorough history, including reviewing the claims file, and provided a physical examination.  Thus, the Board finds that the resulting examination reports are adequate for adjudicating the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board also finds there has been substantial compliance with the remand development orders.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

All necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor her representative has identified, and the record does not indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Pertinent Laws and Regulations for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).



III. Analysis

Left Foot Heel

The Veteran contends her left heel disability is related to service.  On her initial claim, she reported an onset of the disability in October 2007.  See VA 21-526 received April 4, 2008.  She subsequently provided different information on the substantive appeal and on VA examinations, which was to the effect that her heel pain began in service in the late 1980s during active duty.  See VA 9 Appeal to the Board of Appeals received July 7, 2010, C&P examination received November 24, 2014, and VA Examinations received February 11, 2015 and June 1, 2015. 

A review of the record reveals that the earliest evidence of a left heel spur is in May 2007 and at that time she reports having a 2 week history of left heel pain when standing.  See page 165 of Medical Treatment Records - Government (MTR - GT) received June 17, 2014.  X-rays also confirm the presence of a small plantar calcaneal spur.  See page 47 of MTR - GT received May 1, 2008.  Left heel bursitis is diagnosed later on November 2014 VA examination.  See C&P Exam received November 24, 2014.  Thus, a current diagnosis is established.

On May 2015 VA examination, the Veteran reported left heel pain since active duty and that she managed the pain by avoiding high heel shoes and using over-the-counter shoe inserts.  She reported not seeking medical attention until 2008.  The examiner stated that the diagnosis of left heel bursitis was changed to the more accurate diagnosis of left calcaneal spur based on radiographic studies in May 2007, and opined that the left heel condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The physician explained that although the Veteran reported left heel pain since the late 1980s, service treatment records (STRs) from 1986 to 1989 were silent for evaluation, diagnosis or treatment of left heel condition.  There was no evidence of significant left heel injury and no objective evidence of a chronic recurrent left heel problem documented in STRs or in post military treatment records.  Notably, the Veteran denied foot trouble on Report of Medical History for service examination in March 1989 and the examination at that time revealed a normal examination of the feet.  The Veteran denied foot trouble on the June 1994 medical history report that included an examination in which the feet were again normal.  The examiner also noted that post military treatment records were silent with respect to left foot condition until 2007, which was approximately 18 years from separation from active duty service.  She had a 2 week history of left heel pain when standing on it and no trauma.  The left heel spur was noted on the X-ray of the left heel in May 2007. 

The Board has given consideration to the Veteran's assertion that she has had left heel pain since her active duty service and that she did not seek medical treatment.  She is competent to report her symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board must also determine whether the lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (In weighing the credibility, VA may consider inconsistent statements and internal inconsistencies.).  

When the Veteran initially raised her claim for compensation in April 2008 she indicated the claimed left heel disability began in October 2007, but later, in 2010, she indicated the onset was in service.  She therefore has been inconsistent in reporting the history of the left heel disorder, which negatively affects the credibility of her statements.  Furthermore, the medical history she reported when first seeking treatment in 2007 is more consistent with what she reported on her claim than with information she provided later during the course of the appeal.  The Board finds that information provided to a healthcare provider for treatment or diagnostic purposes is reliable as the declarant is motivated to provide accurate information.  Therefore, while competent, the reports of service-onset and continuity of symptomatology are not credible in light of her inconsistent statements and the medical evidence of record and service medical history reports.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

The VA examiner provided an opinion that is not favorable to the claim.  It is probative since it is based on an examination, a review of the record, and it is supported by a rationale that is consistent with the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.")  

The Veteran has not presented nor does the record contain any probative evidence to support her contention that her left heel disability began in or is otherwise related to service.  Although she contends her disability is the result of having to jump in and out of helicopters as a mechanic, she has not been shown to possess the requisite medical training, expertise, or credentials needed to render an opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.

The Board finds that a preponderance of the evidence weighs against the claim for service connection for a left heel disability and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Low back

On her claim for compensation, the Veteran indicated that her back pain began in April 1989 as the result of a cesarean section (C-section).  See VA 21-526 received April 4, 2008.  She also reported having to jump in and out of helicopters carrying a 70 pound tool box.  See VA 21-4138 received April 18, 2008.  There was no specific back injury; just wear and tear, getting on and off helicopters, and running that produced low back pain.

The Board denied service connection for residuals of a C-section in December 2013, so the theory that her back pain is secondary to the C-section lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board focus will be on whether the claimed back disability is related directly to her military service.

The Veteran has not stated nor do the service treatment records show that she received treatment for low back pain in service.  The March 1989 separation examination is negative for any abnormality of the spine or musculoskeletal system.  The medical history report is also negative for back complaints.  See MTR - GT received May 1, 2008.  Similarly, a June 1994 Quad service examination and medical history report are negative for complaints, findings, or diagnosis of a low back disorder.  See pages 39-42 of MTR - GT received May 1, 2008.

The first documented evidence of low back complaints was in December 2001.  She indicated the low back pain symptoms had been present for fewer than 6 weeks and she denied having a past history of back pain.  The cause of her current symptoms was non-traumatic.  See page 16 of MTR - GT received April 4, 2008.  Subsequent to this, her back complaints were mostly associated with strenuous activity or injury, such as in August 2005 lifting a riding lawn mower off of a truck and October 2006 when she reported heavy lifting.  See page 52 of MTR - GT received April 4, 2008 and page 5 of MTR - GT received October 16, 2012.

VA examinations and treatment records have noted various diagnoses such as sclerosis of the SI joints, probable facet joint arthropathy, degenerative disc disease per symptoms and special tests, lumbago, low back sprain, and thoracolumbar sprain with muscle spasms.  See VA Examination received January 7, 2009, February 11, 2015, and June 1, 2015; C&P Exam received November 24, 2014; and pages 81 and 83 of MTR - GT received June 17, 2014.  Thus, there is ample evidence of a current disability.  Despite these diagnoses, there is no probative evidence that links any of them to her military service.

On May 2015 VA examination, the examiner noted imaging studies did not reveal arthritis.  The physician opined that the Veteran's current low back disability, to include thoracolumbar sprain with muscle spasm, less likely than not had its onset in, or is otherwise etiologically related to the Veteran's period of service.  The examiner carefully reviewed VBMS records including service treatment records, post military treatment records and previous VA examinations.  The physician noted the Veteran's reported complaints of ongoing back pain since 1989 and that service treatment records, including a June 1994 Quad examination and medical history reports, were silent for evaluation, diagnosis or treatment of low back condition.  There was no evidence of significant lumbar spine injury and no objective evidence of a chronic, recurrent lumbar spine problem documented in STRs or in post military treatment records.  The examiner noted some low back complaints since 2007 and stated that the Veteran's present condition most often occurred as a chronic process from "wear and tear" and was part of the normal aging process.  Although the examiner incorrectly reported that post military records are silent with respect to a low back condition until 2007 (approximately 18 years from separation from active duty military service), the December 2001 treatment record that first noted her complaints also showed she denied having a history of back pain.  The examiner's omission of this record by the examiner does not diminish the probative value of the opinion since the December 2001 record essentially supports the finding that there was no evidence of low back pain in service or for many years after service.  

The Board is the aware that the Veteran is competent to report her symptoms since service.  However, her statements lack credibility since they are inconsistent with the service treatment records.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997).  It is also unlikely she would have low back pain in service and not seek treatment when STRs show she did seek treatment for musculoskeletal pain other than the back.  See pages 19 and 30 of STRs received May 1, 2008.  Her more recent report of experiencing low back symptoms since service is also in direct contradiction to the December 2001 treatment record wherein she specifically reported a history of back pain for six weeks.  Had she been experiencing low back since service, it would have been in her best interest report such a history to her physician.  See Curry v. Brown, 7 Vet. App. 59, 68   (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). In short, her reports of continuing low back pain that began in service are not credible.

The most probative evidence of record regarding the etiology of the Veteran's low back disorder is the opinion offered by the May 2015 VA examiner.  No medical evidence equally probative has been submitted or obtained during the course of the appeal that contradicts the VA opinion.

The Board finds that a preponderance of the evidence weighs against the claim for service connection for a low back disability and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Recurrent UTIs

The Veteran contends she has chronic UTIs that began in March 1988 during her military service and that they have continued through the present.  See VA 21-526 received April 4, 2008 and VA 9 Appeal to Board of Appeals received July 7, 2010.  She specifically attributes her UTIs to suprapubic pain and abdominal complaints diagnosed in service in May 1988 and to holding in her urine while in the field.  See VA 21-4138 received December 19, 2014 and VA Examination received February 11, 2015.

From the outset, the evidence shows that the Veteran was seen as a child for a possible kidney infection due to complaints of "burning" in April 1970.  The impression was rule out UTI.  Urinalysis results were negative.  See page 14 of STRs received May 1, 2008.  Thus, while a UTI was suspected, the evidence indicates that it was not diagnosed.  The Veteran's service entrance examination was negative for the GU system and the medical history was also negative for complaints of frequent or painful urination.  See pages 33 through 35 of MTR - GT records received May 1, 2008.  Accordingly, the Veteran is presumed to have been in sound condition upon entry to service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

As to May 1988 service treatment records, the Veteran is shown to have had suprapubic pain for 2 days.  She was given a urinalysis and while the assessment is predominantly illegible it does include a reference to UTI.  While the Veteran is shown to have had other complaints during service, she is not shown to have had any other UTIs during military service.  See page 30 of STRs received May 1, 2008, and pages 8 and 68 of MTR- GT received April 4, 2004.

Post service, a May 1993 treatment record shows she had a mild UTI and a December 1993 pregnancy record notes a history of recurrent UTIs, although she was not shown to have one at that time.  See page 41 of MTR - GT records received April 4, 2008 and May 1, 2008.  

In December 2014, the Veteran stated she had a current diagnosis of recurrent UTIs due to service.  See VA 21-4138 received December 19, 2014.  However, since the filing of her claim in April 2008, there have been no records that documented medical treatment for UTIs.  See pages 41, 42, and 55 of MTR - GT received June 17, 2014.  Problem lists in December 2007, March 2009, April 2010, September 2010, December 2011, and May 2012 also do not list UTIs among her chronic medical problems.  See pages 22, 34, 52, 59, 74, and 89 of MTR - GT received June 17, 2014.  Consequently, there is no evidence of the claimed disability at any time during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289   (2013).

Evidence of a current disability is the cornerstone for any claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Degmetich v. Brown, 104 F. 3d 1328 (1997).  Thus, the absence of a current disability, as shown here, is sufficient to deny the claim.

As to her assertion of evidence linking her UTIs to service, there is no probative evidence of this nature that is of record.  Indeed, the only nexus evidence is not favorable to the claim.  The May 2015 VA examiner opined that it is less likely than not (less than 50 percent probability) that the claimed recurrent symptomatic bladder or urethral infections had its onset in, or is otherwise etiologically related to the Veteran's period of active service, to specifically include as due to suprapubic pain and abdominal complaints in service.  The physician noted that the enlistment medical history and examination reports were negative for urinary problems.  There was only one documented occurrence of UTI in service, which was treated and she later denied a history of frequent or painful urination in March 1989 and June 1994.  Post military treatment records were silent for evaluation or treatment of recurrent UTIs.  See VA Examination received in VBMS June 2015.

Particularly in the absence of any contradictory medical opinion, the Board finds the above medical opinion to be persuasive as to the question of whether the Veteran has recurrent UTIs related to her military service.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion"); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).

In sum, the evidence establishes that the Veteran does not have UTIs related to her military service.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, so the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a left heel disability is denied.

Service connection for a low back disability is denied.

Service connection for UTIs is denied.


REMAND

On VA examination in May 2015, the examiner noted that the Veteran reported having acne since the 1980s, but relied heavily on the lack of treatment or complaints in service to support the negative opinion.  The examiner did not appear to take into consideration the lays statements of individuals who had interacted or worked with the Veteran during service and who also reported that they not only witnessed the outbreaks but noted she self-treated with over-the-counter medications.  See Buddy/Lay Statements received December 19, 2014.  The examiner's failure to address these lay statements renders the examination inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).

As such, the Board finds that the claim must be remanded for an appropriate medical opinion.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:
1.  Return the claims file to the physician who examined the Veteran in May 2015, if available.  The VBMS and a copy of this remand must be made available to and reviewed by the physician rendering the opinion.

a) The physician should opine whether it is at least as likely as not (50 percent or greater) that the Veteran's current acne had its onset during service or is otherwise related to her military service.

b) In rendering an opinion the examiner must consider and discuss the lay statements from the Veteran and others regarding the presence of acne in service and self-treatment with over-the-counter medication, since they are competent to report what they observed.

c) The physician must provide a rationale that adequately explains his or her reasoning with citation to evidence or medical treatise information as needed.

2.  Thereafter, the RO or the AMC should undertake any other development it determines to be warranted and then readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


